Citation Nr: 0305569	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  01-07 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date, prior to February 6, 1998, 
for a grant of dependency and indemnity compensation (DIC) 
benefits for the cause of the veteran's death pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002).


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953.  He died on January [redacted] 1993.  The appellant is his 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1999 from the San Juan 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to DIC 
benefits effective February 6, 1998.  


FINDINGS OF FACT


1.  The veteran died on January [redacted] 1993.  

2.  The appellant filed a claim for entitlement to DIC 
benefits, including pursuant to the criteria of 38 U.S.C.A. § 
1151 on January 22, 1993.

3.  The RO is not shown to have considered entitlement to DIC 
benefits pursuant to the criteria of 38 U.S.C.A. § 1151 until 
its November 1999 rating decision, which granted DIC benefits 
under 38 U.S.C.A. § 1151 and assigned an effective date of 
February 6, 1998.  

4.  The appellant's claim of entitlement for DIC benefits 
pursuant to 38 U.S.C.A. § 1151 has remained open and pending 
since January 22, 1993, within one year of the veteran's 
death.



CONCLUSION OF LAW

The criteria for an effective date, for the cause of the 
veteran's death pursuant to the provisions of 38 U.S.C.A. § 
1151, retroactive to January 1, 1993, have been met.  38 
U.S.C.A. §§ 5101, 5017, 5110 (West 1991 & Supp. 2002);  38 
C.F.R. §§ 3.1(p)(r), 3.152, 3.154, 3.155, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

There have been changes in the law during the pendency of 
this appeal that are applicable to the matter on appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA) recently codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2002).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence in 
establishing entitlement to an earlier effective date exists, 
or was brought to the attention of the RO or the Board but 
not requested.  


The RO notified the appellant of the evidence needed to 
substantiate the claim by virtue of rating decisions, a 
statement of the case, and other pertinent correspondence, in 
particular the supplemental statement of the case, that 
discussed the evidence considered since the initial decision 
on appeal, and requests for assistance in development of 
evidence to support her claim.  

The appellant was afforded the opportunity to submit 
arguments in support of the claim, and in fact did so.  She 
was afforded the opportunity to attend a hearing held before 
the undersigned Board Member and declined to do so.  It is 
clear from the record that the RO's communications with the 
appellant in the aggregate have advised her to submit 
evidence in support of her claim.  She has been advised of 
what evidence she could submit herself or to sufficiently 
identify evidence and if private in nature, to complete 
authorization or medical releases so that VA could obtain the 
evidence for her.  Such notice sufficiently placed the 
appellant on notice of what evidence could be obtained by 
whom and advised her of her responsibilities if he wanted 
such evidence to be obtained by VA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Although the RO has not provided notice of the VCAA or 
adjudicated this claim with this law in mind, as the Board 
noted earlier, the RO has in fact complied with the new law 
in fully executing the required duties to notify and to 
assist in the development of the claim.  The Board finds no 
prejudice to the appellant in proceeding with this case 
because the procedural actions of the RO are in essential 
agreement with and adhere to the mandates of this new law.  
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to this claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 
2002)); 66 Fed. Reg. 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.159).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of 
Bernard, supra.

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the appellant has been prejudiced by any 
denials of those opportunities.  

In the appellant's case at hand, the dispositive facts are of 
record with respect to an effective date earlier than 
February 6, 1998, for the award of DIC under the provisions 
of 38 U.S.C.A. § 1151.  The outcome is favorable in this 
matter.  Therefore the Board finds that she is not prejudiced 
by its consideration in the first instance of this claim 
pursuant to this new law.  As set forth above, VA has already 
met all obligations to the appellant under this new law.

Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the appellant will not be prejudiced by its 
actions and that a remand for adjudication by the RO would 
only serve to further delay resolution of this claim.  See 
Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for initial consideration of the 
VCAA by the RO.  



This would result in additional and unnecessary burdens on 
VA, with no benefit flowing to the appellant.  Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

In any event, it is well to point out at this time that the 
appellant's claims file is a rebuilt file as a result of the 
loss of the original file.  Any deficiencies which may exist 
with respect to the duties to notify and assist the appellant 
in the development of her claim constitute harmless error, 
because, as will be discussed in detail below, the Board has 
granted the appeal.


Factual Background

The veteran's claims file has been rebuilt and certain 
records, including the original claim for entitlement to DIC 
filed on January 23 1993 and the original rating decision of 
July 1993 currently appear to be unavailable.

Among the available records are copies of the veteran's 
hospital records leading up to his death on January [redacted] 1993.  
These records show that he was hospitalized for a variety of 
medical problems, including alcoholic hepatitis, esophageal 
varices, hemmorhagic gastritis, upper gastrointestinal 
bleeding, urinary tract infection, renal failure, 
bronchopneumonia and bronchial asthma.  On January 15, 1993 
while under VA hospital care, he sustained a fall and hit the 
floor with his head.  He was assessed with a subdural 
hematoma and subdural hemorrhage and underwent a craniotomy 
the same day.  He remained in a comatose state thereafter and 
his condition deteriorated.  On January [redacted] 1993 he was 
pronounced dead.  




A copy of the veteran's death certificate reveals that his 
death on January [redacted] 1993 was caused by a subdural hematoma 
due to or as a consequence of trauma.  A copy of a VA autopsy 
report reflects that while the veteran was being treated for 
liver failure and alcoholic hepatitis fever, he fell and 
sustained a cranio cerebral injury for which a left 
craniotomy was performed.  He was noted to have continued in 
a downhill course with evidence of sepsis, acidosis, liver 
and renal failure until his death on January [redacted] 1993.  

There is of record a copy of an August 5, 1993 RO letter 
notifying the appellant that her DIC claim was being denied 
because the evidence did not show that the veteran's death 
was caused by disease or injury incurred in or aggravated by 
military service.  The letter went on to say that the cause 
of death was not shown to have been incurred during military 
service or manifested during the presumptive period following 
discharge.  

The service-connected disabilities were not shown to have had 
any causal or casual relationship to the cause of death.  The 
primary cause of death was noted to be subdural hematoma due 
to trauma.  The letter stated that the evidence reviewed in 
making this determination was the claims file review, death 
certificate, autopsy report and last VA hospitalization.

A copy of a May 4, 1994 letter from the appellant to the 
Secretary of VA is of record.  This letter requested the 
Secretary look into the circumstances surrounding her 
husband's death.  She alleged that while the veteran was 
treated at the VA hospital for bronchial asthma and 
hepatitis, he was bedridden and she had to bathe him and 
shave him.  She indicated that the hospital staff was 
inattentive regarding changing sheets and failed to keep her 
informed as to his condition.  

She stated that she received an urgent call to go to the 
hospital on January 15, 1993, and upon arrival, was asked to 
sign an authorization for emergency surgery.  She alleged 
that she was informed by the veteran's hospital roommate that 
he had fallen when he was attempting to reach a small table 
where his breakfast had been left and at the time of this 
injury, he was unsupervised and the safety bars of the bed 
had been lowered.  

There is a copy of a statement in support of claim date 
stamped by the RO on May 18, 1994, that was signed by the 
appellant and within which she requested a personal hearing 
and appealed the RO's denial of DIC benefits.  The appellant 
pointed out that as could be seen in the hospital summaries, 
the veteran was hospitalized for his asthma condition, and 
while under hospital care, he fell out of his bed, hit his 
head and died from the head trauma.      

Of record is a copy of an August 1, 1994 Statement of the 
Case (SOC) which reflects that a September 1988 rating 
decision showed the veteran to be service connected for 
chronic bronchial asthma with severe obstruction and no 
response to bronchodilators which was evaluated as 60 percent 
disabling; hemorrhoids evaluated as 0 percent disabling and 
schistosomiasis evaluated as 0 percent disabling.  It also 
reflects that a VA form 21-534 Application for DIC or death 
pension was filed by the claimant on January 22, 1993.  This 
SOC also reflects that service connection for cause of death 
was denied by the RO in a July 1993 rating decision, with 
notice sent on August 5, 1993.  

The August 1994 SOC only addresses the issue of entitlement 
to service connection for cause of death due to a service-
connected disability being either the principal or 
contributory cause of death.  It does not include any 
consideration of whether service connection due to VA 
hospitalization was warranted pursuant to the criteria of 38 
U.S.C.A. § 1151.  



The basis for the RO's continued denial of the appellant's 
claim was that service connection for cause of the veteran's 
death was denied based on negative evidence in the service 
medical records, complaints or treatment for the veteran's 
cause of death subdural hematoma.  

As noted above, copies or the originals of the September 1988 
rating, January 22, 1993 original claim and the July 1993 
rating decision are not in the claims file.   

The evidence reflects that the appellant filed another claim 
for entitlement to DIC benefits based on the veteran's death 
caused by VA hospitalization on February 6, 1998.  Again no 
original or copy of this claim is found in the reconstructed 
claims file.  A copy of a November 1999 rating decision 
reflects that service connection was granted for DIC benefits 
under 38 U.S.C.A. § 1151, effective February 6, 1998, the 
date of reopened claim.


Criteria-- Effective Date

The effective date for the grant of benefits for death due to 
VA hospitalization is the first day of month in which the 
veteran's death occurred if a claim is received within 1 year 
following the date of death; otherwise, date of receipt of 
claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(i)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 5101(a)).  38 
C.F.R. § 3.151.

A claim by a surviving spouse or child for compensation or 
dependency and indemnity compensation will also be considered 
to be a claim for death pension and accrued benefits, and a 
claim by a surviving spouse or child for death pension will 
be considered to be a claim for death compensation or 
dependency and indemnity compensation and accrued benefits. 
38 C.F.R. § 3.152.

A formal claim for pension, compensation, dependency and 
indemnity compensation or any statement in a communication 
showing an intent to file a claim for disability or for death 
benefits resulting from the pursuit of a course of vocational 
rehabilitation, hospitalization, medical or surgical 
treatment, or examination under Department of Veterans 
Affairs laws may be accepted as a claim.  38 C.F.R. § 3.154.

A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the Department of 
Veterans Affairs, except as to specific provisions for claims 
or evidence received in the State Department (§ 3.108), or in 
the Social Security Administration (§ 3.153, § 3.201), or 
Department of Defense as to initial claims filed at or prior 
to separation. 38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  



Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. 38 C.F.R. § 
3.155.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated. 38 C.F.R. § 3.160.

Statement of policy.  Every claimant has the right to written 
notice of the decision made on his or her claim, the right to 
a hearing, and the right of representation. Proceedings 
before VA are ex parte in nature, and it is the obligation of 
VA to assist a claimant in developing the facts pertinent to 
the claim and to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government.  The provisions of this section apply to 
all claims for benefits and relief, and decisions thereon, 
within the purview of this part 3. 38 C.F.R. § 3.103(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part). 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104(a).

"Notice" means written notice sent to a claimant or payee at 
his latest address of record. 38 C.F.R. § 3.1(q).

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.

If the agency of original jurisdiction gave notice that 
adjudicative determinations were made on several issues at 
the same time, the specific determinations with which the 
claimant disagrees must be identified.  For example, if 
service connection was denied for two disabilities and the 
claimant wishes to appeal the denial of service connection 
with respect to only one of the disabilities, the Notice of 
Disagreement must make that clear. 38 C.F.R. § 20.201.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed. 38 C.F.R. § 20.302(a) (2002).


Criteria Cause of Death Claims

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death. 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2002).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death. 38 C.F.R. § 3.312(b) (2002).

Contributory cause of death is inherently not one related to 
the principal cause. In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death. It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 
3.312(c) (2002).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 38 C.F.R. § 3.312(c)(3), (4) (2002); 
Lathan v. Brown, 7 Vet. App. 359 (1995).


Criteria Cause of Death Claims under 38 U.S.C.A. § 1151

The law provides that compensation under Chapter 11 shall be 
awarded for a qualifying additional disability or death of a 
veteran in the same manner as if such additional disability 
or death were service- connected.  For purposes of this 
section, a disability is a qualifying additional disability 
if the disability or death was not the result of the 
veteran's willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

38 U.S.C.A. 1151 (West 1991 & Supp. 2002)

Prior to October 1, 1997, the United States Supreme Court 
(Supreme Court) had held that the statutory language of 38 
U.S.C.A. 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
Gardner v. Derwinski, 1 Vet. App. 584 (1991), affd, Gardner 
v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), affd, Brown v. 
Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).

In a precedent opinion, the VA Office of General Counsel held 
that all claims for benefits under 38 U.S.C.A. 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.


Criteria--Benefit of the Doubt

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West Supp. 2002). 


Analysis

The appellant seeks an effective date prior to February 6, 
1998 for a grant of DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151.  

The effective date for the grant of benefits for death due to 
VA hospitalization is the first day of the month in which the 
veteran's death occurred if a claim is received within 1 year 
following the date of death; otherwise, date of receipt of 
claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(i)(2).

In this matter, the Board notes that this claims file has 
been reconstructed by the RO and the original claims file 
appears to have been lost or destroyed.  Among the available 
evidence of record is the August 1994 SOC which indicates 
that a few days after the veteran's death on January [redacted] 
1993, the appellant filed a formal claim for entitlement to 
DIC benefits on January 22, 1993. This claim itself is no 
longer associated with the claims file and is presumed lost.  

Records submitted in conjunction with this claim were shown 
to be the terminal hospital summaries, the death certificate 
and the autopsy report, all tending to show that the 
veteran's January [redacted] 1993 death was due to head trauma that 
occurred as a result of a fall while under VA hospital care.  
Subsequent to receiving notification of the RO's denial in 
August 1993, the appellant forwarded arguments that the 
veteran's death from a head injury was caused by his falling 
while under VA care.  These arguments premised under 
38 U.S.C.A. § 1151 were submitted by the appellant in May 
1994 by in her notice of disagreement and a letter to the 
Secretary of the VA.  

The Board finds that given the circumstances, in which the 
original claim has been lost, application of reasonable doubt 
supports a finding that the original claim for DIC benefits 
filed on January 22, 1993 included a claim for entitlement to 
DIC benefits based on the provisions of 38 U.S.C.A. § 1151.  
This is supported by the evidence submitted in conjunction 
with the original claim showing that the veteran's death was 
due to head trauma after an accident in which he fell under 
VA care.  The appellant's arguments forwarded subsequent to 
this claim in May 1994 likewise support this finding.

Having determined that the appellant's original claim of 
January 1993 encompassed a claim for entitlement to DIC 
benefits under 38 U.S.C.A. § 1151, the question now turns to 
whether it has remained open and pending.  

Upon consideration of the evidence available in this matter, 
the Board concludes that it has been pending since January 
1993.   

Although the original July 1993 rating decision wherein the 
RO denied DIC benefits is not in the claims file, the August 
5, 1993 notification letter is available.  This letter was 
explicit in explaining the reasons why the appellant's claim 
was denied.  The claim was said to have been denied because 
the veteran's death was not shown to have been caused by a 
service-connected disorder or by a disorder that appeared 
within a presumptive period following discharge.  The cause 
of death was noted to be due to a subdural hematoma due to 
trauma.  The August 1993 notification letter did not address 
at all the question of whether any such trauma occurred due 
to treatment in a VA medical facility contemplated by section 
1701(3)(A) of title 38.  

Clearly this August 1993 notification letter indicates that 
the RO failed to consider the question of whether the 
veteran's death was caused by additional disability resulting 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA training, 
hospitalization, which is the premise for a claim for 
entitlement to DIC benefits under 38 U.S.C.A. § 1151, 
enunciated above.   

Likewise the August 1, 1994 SOC is noted to have set forth 
the legal criteria only as it pertains to entitlement to 
service connection for cause of death, shown in its section 
for pertinent laws, regulations, and rating schedule 
provisions.  The criteria pertaining to 1151 claims is noted 
to be absent in this section.  Again, the analysis set forth 
in the SOC only addresses entitlement to service connection 
for cause of death on a direct basis, with no mention 
regarding the veteran's hospital treatment as a potential 
cause of or contributing factor to his death.  

This evidence shows that in July 1993, the RO failed to 
consider the appellant's claim for entitlement to DIC under 
38 U.S.C.A. § 1151, and failed to provide the appellant 
notification of any denial on such basis.   38 C.F.R. § 
3.1(q).

Thus the appellant's 1151 claim remained open and pending 
since January 1993, and was not addressed by the RO until it 
granted DIC benefits in its November 1999 rating decision.  

Accordingly the effective date of this claim is shown to be 
January 1, 1993.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 
3.400(i)(2).


ORDER

Entitlement to an effective date, for the award of DIC 
benefits retroactive to January 1, 1993 is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

